DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
With this office action, currently claims 1, 3-13, 15, and 16 are pending and the following list summarizes their status:
Claims 1, 6, 8, and 13 have been amended
Claims 2, 14, and 17-19 have been cancelled
Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. § 101
Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. § 103
Note Regarding Previous Communications
It is noted that the prior rejections of record have indicated allowable subject matter. However, upon further review of the claims as presented and the prior art, new issues regarding the allowable subject matter have been raised. The issues are addressed in the rejections outlined below.
Response to Arguments Regarding Claim Interpretations
Applicant’s arguments, see pages 6 and 7, filed 10/27/2021, with respect to the claim interpretations for the terms “storage device” and “computing device” have been fully considered and are persuasive because a person of ordinary skill in the art would be able to understand the structures associated with these functions when read in light of the specification.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 7, filed 10/27/2021, with respect to the claim rejections for indefiniteness have been fully considered and are persuasive because the amendments resolve the issues addressed. Therefore, these rejections have been withdrawn.
The following are newly applied rejections:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program that is stored on some form of medium. The Examiner recommends modifying the claim language to make it clear that the claim is for a -- nontransitory storage medium that stores a program for … --.
Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows:
STEP 1: Is the claim to a process, machine, manufacture, or composition of matter?
The claim recites a hypoglycemia prediction method including the steps of: inputting blood glucose-related information into a machine learning model and predicting an occurrence of postprandial hypoglycemia using the model. The claim further clarifies that the blood glucose-related information comprises blood glucose at a reference time, a blood glucose change rate from a mealtime to a postprandial peak time, a blood glucose change rate form a postprandial peak time to the reference time, and a blood glucose change rate from a previous time to the reference time. Thus the claim is directed to a process which is one of the statutory categories of invention.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon? 

STEP 2A - THE JUDICIAL EXCEPTIONS PRONG TWO: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
There are several ways to indicate that the claim is drawn to a practical application, such as: improvements to the functioning of a computer, applying or using a judicial exception to effect a particular prophylaxis or treatment for a medical condition, effecting a transformation or reduction of a particular article to a different state (process claims only), and applying or using the judicial exception in some other meaningful way. In this case, the Abstract Idea is not directed to any application because the prediction is the final step of the method. Therefore, the Judicial Exception is not integrated into a practical application.
STEP 2B THE INVENTIVE CONCEPT: Does the claim recite additional elements that amount to significantly more than the judicial exception?
In order for the claim to be considered as significantly more than the judicial exception, the claim limitations must be indicative of an inventive concept that can be considered significantly more. There are several ways to show that the claims are significantly more than the judicial exception, such as: 
showing improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a))
applying the judicial exception with or by use of a particular machine (see MPEP 2106.05(b)), effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo)
adding a specific limitation other than what is well-understood, routine, conventional activity in the field (see MPEP 2106.05(d))
Besides the Abstract Idea detailed above, the claim recites the step of: inputting blood glucose-related information into a machine learning model. The process of inputting blood glucose related information into a machine learning model is well-understood, routine, and conventional (see for reference Jung et al. (“Prediction of Daytime Hypoglycemic Events…” - previously cited), Sudharsan et al. (“Hypoglycemia Prediction Using Machine Learning Models…”), Jung (“Toward Designing Mobile Software to Predict Hypoglycemia…”), and Plis et al. (“A Machine Learning Approach to Predicting Blood Glucose Levels…”). The claim further clarifies that the blood glucose-related information comprises blood glucose at a reference time, a blood glucose change rate from a mealtime to a postprandial peak 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The additional elements of claim 13 are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO OTHER INDEPENDENT CLAIMS
	Claim 1 recites a method for performing the steps using an apparatus that includes: a storage device that stores a machine learning model and a controller that performs the method steps. These are merely generic computer components recited at a high level of generality. There is no significance to these limitations. When evaluated under step 2B, these generic computer components are well-understood, routine, and conventional (see for reference Simpson et al. (US 20160324463 A1), Rack-Gomer et al. (US 20150289823 A1), Potts et al. (US 20020106709 A1), and Zhong et al. (US 20170053552 A1)). When looking at the combination of these components with the method steps they are also conventional given that many of these cited references are used for predicting hypoglycemic events. Furthermore, it is well established that the mere physical or tangible nature of additional elements does 
APPLYING THE ANALYSIS TO DEPENDENT CLAIMS
The dependent claims also fail to add something more to the Abstract Idea of the independent claims. The dependent claims generally recite further limitations pertaining to data gathering and data processing used to carry out the Abstract Idea.
The following are newly applied rejections:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (“Prediction of Daytime Hypoglycemic Events…” - previously cited) in view of Simpson et al. (US 20160324463 A1).
Regarding claim 13, Jung et al. discloses a hypoglycemia prediction method, comprising: inputting blood glucose-related information into the machine learning model (Section III part A step 3 and figure 2a; the BG levels over time are input to determine a change rate as shown by the measurement units); and predicting an occurrence of postprandial hypoglycemia using the machine learning model to which the blood glucose-related information is inputted (Section III part B first line and Section IV parts A and B; CART is used for predictions and the input information includes peak times after eating which means the predictions will include those times as well), wherein the blood glucose-related information comprises blood glucose at a reference time (table 2; the sample patient data shows that all BG data is taken at a reference time), a blood glucose change rate from a mealtime to a postprandial peak blood glucose level time (Section IV part B; the time intervals were constructed to evaluate blood glucose change and to not miss peaks after eating, a change with respect to time being a rate), a blood glucose change rate from the postprandial peak blood glucose level time to the reference time (Section IV part B; the rate of detail used in the model is the rate of decrease in BG from the highest level, the postprandial peak, to the current level), and a blood glucose change rate (Section III part A step 3 and figure 2a; x1 is a decrease from a peak which is a predetermined time previous to the reference time).
	Jung et al. further discloses using a computer with EXCEL software installed for preparing the data (Section III part B and Section IV part B). Furthermore, Jung et al. also states that the method uses data collected from a continuous glucose monitor (Abstract and Section IV part A). However, Jung et al. does not explicitly disclose a computing device storing a machine learning model. Simpson et al. teaches system and method for predicting hypoglycemia ([0239]) that includes a CGM device capable of performing the steps ([0186]) that may also perform machine learning ([0295]) thus providing the distinct advantage of personalizing programs suggested and therapies prescribed ([0295]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method taught by Jung et al. to include a computing device that stores a machine learning model as taught by Simpson et al. to yield the predictable result of providing a tool that personalizes suggestions and therapies for predicting hypoglycemia.
Regarding Claim 15, Jung et al. discloses a hypoglycemia prediction method wherein the machine learning model is learned using training data consisting of previous blood glucose-related information and information about the occurrence of postprandial hypoglycemia (figure 2a; all of the information collected and analyzed prior to a prediction is previous blood glucose-related information and the prediction itself is information about the occurrence of postprandial hypoglycemia).
Regarding Claim 16, Jung et al. in view of Simpson et al. discloses a hypoglycemia prediction method recorded in a medium (Simpson et al. [0186]) for predicting the occurrence of postprandial hypoglycemia (Simpson et al. [0239]).
Regarding claim 1, the method disclosed by Jung et al. as it relates to claim 13 discloses all of the limitations of the apparatus of claim 1 except for two distinct components: a storage device that stores a ([0239]) that includes a CGM device capable of performing the steps that includes readable memory ([0186]) and a controller ([0552]) for running the programs that may also perform machine learning ([0295]) thus providing the distinct advantage of personalizing programs suggested and therapies prescribed ([0295]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method taught by Jung et al. to include a storage device that stores a machine learning model and a controller that performs the steps of the method for machine learning as taught by Simpson et al. to yield the predictable result of providing a tool that personalizes suggestions and therapies for predicting hypoglycemia.
Regarding Claim 3, Jung et al. discloses an apparatus for predicting hypoglycemia wherein the machine learning model is learned using training data consisting of previous blood glucose-related information and information about the occurrence of postprandial hypoglycemia (figure 2a; all of the information collected and analyzed prior to a prediction is previous blood glucose-related information and the prediction itself is information about the occurrence of postprandial hypoglycemia).
Regarding Claim 4, Jung et al. discloses an apparatus for predicting hypoglycemia wherein the machine learning model is a decision tree model or a deep learning model (figure 2a; CART is a decision tree model as shown by the branching in the figure).
Regarding Claim 5, Jung et al. discloses an apparatus for predicting hypoglycemia wherein the machine learning model is a decision tree model and its root node performs classification based on a predetermined value of the blood glucose at the reference time (figure 2a; X2 is an absolute value of a blood glucose level at a reference time).
Regarding Claim 6, Jung et al. discloses an apparatus for predicting hypoglycemia wherein the decision tree model comprises a first plurality of first intermediate nodes, wherein any one first (figure 2a and Section IV part B; X1 is a rate of decrease from a peak blood glucose level and peaks occur after eating).
Regarding Claim 7, Jung et al. discloses an apparatus for predicting hypoglycemia wherein the controller predicts the occurrence of postprandial hypoglycemia within a predetermined time interval after the reference time (Section II, Section VII, Abstract, and figure 1; the study used a lag time of 15 mins to predict a hypoglycemic event in the predetermined time interval H).
Regarding Claim 8, Jung et al. in view of Simpson et al. discloses an apparatus for predicting hypoglycemia wherein the controller generates the blood glucose-related information by measuring and processing continuous blood glucose information, generates the blood glucose-related information by processing the continuous blood glucose information received from another apparatus, or receives the blood glucose-related information from another apparatus (Jung et al. Abstract and Simpson et al. [0186]; the prediction was done using data from continuous glucose monitoring).
Regarding Claim 9, Jung et al. in view of Simpson et al. discloses an apparatus for predicting hypoglycemia that uses continuous glucose monitoring information. However, Jung et al. in view of Simpson et al. does not explicitly disclose that the blood glucose-related information is updated in real time. Simpson et al. teaches that tools that provide real-time feedback of physiological parameters are advantageous because they may enable individualized optimization to the users regarding their diet and activities ([0368]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Jung et al. in view of Simpson et al. to include providing real time feedback of glucose-related information as taught by Simpson et al. as a way to provide individualized optimization to a user.
Regarding Claim 10, Jung et al. in view of Simpson et al. discloses an apparatus for predicting hypoglycemia which is any one of an insulin pump, a continuous glucose monitor, a composite (Jung et al. Abstract and Simpson et al. [0186]; the prediction was done using data from continuous glucose monitoring).
Regarding Claim 11, Jung et al. in view of Simpson et al. discloses an apparatus for predicting hypoglycemia wherein the controller generates the blood glucose-related information by processing continuous blood glucose information (Jung et al. Abstract; the prediction was done using data from continuous glucose monitoring). However, Jung et al. in view of Simpson et al. does not explicitly disclose that the controller’s information is received from another apparatus or receives the blood glucose-related information from another apparatus, and wherein the apparatus for predicting hypoglycemia is any one of an insulin pump, a wearable apparatus and a hand-held apparatus. Simpson et al. teaches that a monitoring device may be a mobile device (which are known in the art to be hand-held) that receives data from a sensor and transmitter or via a local hotspot ([0186]). Furthermore, MPEP 2144.04 states that making components in a system separable or integral is generally a matter of obvious design choice should it be considered desirable unless it shows insight that is contrary to the understandings and expectations of the art. Given that there is no unexpected result occurring from using an apparatus that obtains information via integral sensors or communicating with another apparatus to obtain the information, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the apparatus of Jung et al. in view of Simpson et al. to include the controller’s information being received from another apparatus as taught by Simpson et al. as a matter of design choice to yield the predictable result of analyzing the blood glucose information.
Regarding Claim 12, Jung et al. in view of Simpson et al. discloses an apparatus for predicting hypoglycemia wherein the controller generates the blood glucose-related information by measuring and processing continuous blood glucose information, and wherein the apparatus for predicting (Jung et al. Abstract and Simpson et al. [0186]; the prediction was done using data from continuous glucose monitoring).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the art of blood sugar level monitoring, predicting blood sugar levels, and machine learning techniques: (Bartkowiak; US 20030235817 A1), (Davis; US 20170311903 A1), (Fleischer; US 20170368258 A1), (Sadeghzadeh; US 20180169332 A1), Marling et al. (“Machine Learning Experiments with…”), and Eljil et al. (“Predicting Hypoglycemia in Diabetic Patients...”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791